                Case 20-10343-LSS                Doc 1586         Filed 10/27/20          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: D.I. 1486

     CERTIFICATE OF NO OBJECTION REGARDING THE FIRST MONTHLY FEE
      APPLICATION OF QUINN EMANUEL URQUHART & SULLIVAN, LLP FOR
      ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES
    FOR THE PERIOD FROM AUGUST 1, 2020, TO AND INCLUDING AUGUST 31, 2020

                  The undersigned hereby certifies that, as of the date hereof, Quinn Emanuel Urquhart

& Sullivan, LLP (“Quinn Emanuel”) has received no answer, objection or other responsive pleading

to the First Monthly Fee Application of Quinn Emanuel Urquhart & Sullivan, LLP for

Allowance of Compensation and Reimbursement of Expenses for the Period from August 1,

2020 to and Including August 31, 2020 (the “Application”) (D.I. 1486), filed on October 12, 2020.

                  The undersigned further certifies that Quinn Emanuel has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than October 26, 2020 at 4:00 p.m. (ET).

                  Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense



1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
             Case 20-10343-LSS        Doc 1586        Filed 10/27/20   Page 2 of 2




Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

on April 6, 2020, the Debtors are authorized to pay the amount indicated below.

    (1) Total Fees        (2) Total Expenses            (3) 80% of         Total Debtors are
      Requested               Requested               Requested Fees       Authorized to Pay
                                                                              ( (2) + (3) )

     $316,815.25              $6,261.04                 $253,452.20           $259,713.24

              WHEREFORE, Quinn Emanuel respectfully requests that the Application be

approved.


Dated: October 27, 2020                     QUINN EMANUEL URQUHART & SULLIVAN, LLP
       Houston, Texas
                                            /s/ Patricia B. Tomasco
                                            Patricia B. Tomasco
                                            711 Louisiana, Suite 500
                                            Houston, Texas 77002
                                            Telephone: (713) 221-7000
                                            Email: pattytomasco@quinnemanuel.com

                                            – and –

                                            Rachel Herrick Kassabian
                                            555 Twin Dolphin Drive, 5th Floor
                                            Redwood Shores, California 94065
                                            Telephone: (650) 801-5005
                                            Email: rachelkassabian@quinnemanuel.com

                                            – and –

                                            Todd Anten
                                            51 Madison Avenue, 22nd Floor
                                            New York, New York 10010
                                            Telephone: (212) 849-7192
                                            Email: toddanten@quinnemanuel.com

                                            SPECIAL LITIGATION COUNSEL FOR THE
                                            DEBTORS AND DEBTORS IN POSSESSION




                                               2
